Citation Nr: 1449472	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  07-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1949 to June 1952.  He died in May 2005.  The appellant claims as his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The appellant presented testimony before the undersigned Veterans Law Judge, via videoconference, in December 2007.  A transcript of the hearing is associated with the claims file.

In September 2008, the Board remanded this appeal for additional evidentiary development.

In an August 2010 decision, the Board found that the Veteran's cause of death was not caused or aggravated by service.  The appellant appealed the August 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 order of the Court, the Court affirmed in part and vacated in part the August 2010 decision, and remanded the matter to the Board for another decision taking into account matters raised in its order.

In October 2012, the Board remanded the matter for further development of the record.  All indicated development has been completed and the matter is ready to be decided on the merits.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2005; the certificate of death listed the immediate cause as respiratory failure and aortic stenosis. 

2.  During the Veteran's lifetime, service connection had been established for Graves' disease, evaluated as 10 percent disabling from October 13, 1994. 

3.  There is no relationship between any disorder that caused the Veteran's death and service.  


CONCLUSION OF LAW

1.  The cause of the Veteran's death was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1312 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in August 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).  Here, such notice was provided in an August 2007 letter.

To the extent VCAA notice has not specifically addressed each theory of entitlement advanced by the appellant or raised by the evidence of record, such error did not prejudice the claimant because her statements during the course of the appeal reflect that she had actual knowledge of what was needed to establish entitlement under each theory discussed below.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA medical opinions and VA advisory opinions.  The examination reports and opinion reflect that the examiners reviewed the claims file and the Veteran's estimated doses of radiation exposure and then provided opinions based on the evidence of record and medical principles.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The RO requested the Veteran's service treatment records (STRs) from the National Personnel Records Center (NPRC), but the NPRC indicated that the records had likely been destroyed by fire/were missing and could not be located.  In these circumstances, when a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The RO also obtained all of the identified and available post-service private and VA treatment records.  

The Board remanded this matter in October 2012 pursuant to the March 2012 Court order to develop a claim for service connection for the cause of the Veteran's death on the basis that the record reasonably raised the theory that the Veteran's aortic stenosis was related to exposure to radiation.  As all indicated development has been completed, to include obtaining an Advisory Opinion, the Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, during the hearing, the evidence pertinent to the claim was discussed and the appellant had an opportunity to present testimony.  This action supplements VCAA notice and complies with 38 C.F.R. § 3.103.  

The Board will therefore proceed to the merits of the appeal. 

Background

In October 1994 the Veteran filed a claim for service connection for disabilities, to include heart disease, related to exposure to radiation.  By Board decision dated in December 1998, the Board denied the claim for service connection for heart disease on the basis that there was no current diagnosis of heart disease.  The Board also granted Graves' disease on the basis that it became manifest to a compensable degree within one year of separation from service.  

The Veteran died in May 2005 and the certificate of death listed the immediate cause as respiratory failure and aortic stenosis that had their onset within weeks of his death.  Other significant causes of pneumonia and congestive heart failure were listed.  

The appellant then filed a claim for service connection for the cause of the Veteran's death and service connection for inclusion body myositis (IBM) for the purpose of accrued benefits in July 2005.  At the time of death, the Veteran was service connected for Graves' disease.  

When this issue was before the Board in August 2010, the Board found that there was no relationship between any disorder that caused the Veteran's death and service and that the Veteran's service-connected Graves' disease was not a direct or contributory cause of death.  However, as noted, in March 2012, the Court affirmed in part and vacated in part the August 2010 decision.  The Court stated that since 1994 the Veteran and the appellant have repeatedly asserted that the Veteran's various disabilities, including heart disease, were the result of his radiation exposure in service.  It was noted that the record contained an article indicating that radiation exposure may also significantly increase the risk of heart disease.  Although the article did not specifically reference "aortic stenosis" the Court could not conclude that a sympathetic reading of the record did not reasonably raise a theory of entitlement based on the Veteran's exposure to radiation.  The Court determined that the Board failed to consider whether the Veteran's aortic stenosis was caused by his exposure to ionizing radiation in service and that a remand was warranted.

Accordingly, the issue before the Board at this time is only whether the Veteran's cause of death, to include aortic stenosis, pneumonia, congestive heart failure, and respiratory failure was due to exposure to radiation in service.  The Board emphasizes that it has already adjudicated, and the Court has affirmed, that the Veteran's IBM was not related to service, due to exposure to radiation during service, nor secondary to the service-connected Graves' disease, and as such, those issues are not on appeal.  

Legal Principles and Analysis 

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

As noted above, the Veteran's only service-connected disability, Graves' disease, did not cause or contribute substantially or materially to the Veteran's cause of the death and the issue on appeal is whether the causes of the Veteran's death, specifically, aortic stenosis, congestive heart failure, respiratory disorder, and pneumonia, were related to the Veteran's radiation exposure during service.   

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).

First, there are certain types of cancer which will be presumptively service connected for radiation- exposed veterans: (i) Leukemia (other than chronic lymphocytic leukemia); (ii) Cancer of the thyroid; (iii) Cancer of the breast; (iv) Cancer of the pharynx; (v) Cancer of the esophagus; (vi) Cancer of the stomach; (vii) Cancer of the small intestine; (viii) Cancer of the pancreas; (ix) Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) Cancer of the bile ducts; (xii) Cancer of the gall bladder; (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) Cancer of the salivary gland; (xv) Cancer of the urinary tract; (xvi) Bronchiolo- alveolar carcinoma; (xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) Cancer of the lung; and (xxi) Cancer of the ovary.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  For purposes of this section the term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  (Authority: 38 U.S.C. 501) 

The regulation states that, if the veteran has one of the radiogenic diseases, a radiation dose assessment will be obtained and the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.

Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

Here, the appellant alleges that the Veteran participated in Operation Buster-Jangle, conducted at the Nevada Test Site in 1951.  The Veteran's active duty participation in Operation Buster-Jangle has been confirmed by the Defense Threat Reduction Agency (DTRA); thus, his radiation exposure is confirmed and exposure to ionizing radiation is acknowledged.  

The DTRA determined that the Veteran was exposed to no more than: external gamma dose of 16 rem; external neutron dose of 0.5 rem; internal committed dose to the lungs (alpha) of 1 rem; internal committed dose to the lungs (beta + gamma) of 3 rem; internal committed dose to the heart (alpha) of 3 rem; and internal committed dose to the heart (beta + gamma) of 8 rem.  

The diseases at issue, aortic stenosis, pneumonia, respiratory failure, and congestive heart failure, are not on the list of diseases that are presumptively service-connected nor on the list of radiogenic diseases.  Accordingly, the Board will determine if service connection is warranted based on direct causation.  For the reasons below, the Board finds that the diseases are not attributable to the Veteran's radiation exposure during service.  

The Veteran underwent a VA examination in connection with his claims for disabilities secondary with exposure to radiation, to include a claim for heart disease, in March 1995, with follow-up studies conducted in April 1995.  The Ionizing Radiation Registry Code Sheet associated with the examination identified non-malignant thyroid nodular disease on the list of radiogenic diseases.  However, the physician stated in the "remarks" section that the Veteran had "thyroidectomy 1953 for Graves' Disease (Diffuse Toxic Thyroiditis)."  The examiner did not identify this or any other condition claimed by the Veteran as radiogenic.

In his April 1997 Substantive Appeal, the Veteran attributed the development of blood clotting problems to the build-up of radioactive elements in his body, and referred to a various newspaper articles and findings from studies that suggest a correlation between the threat of premature heart disease and radiation exposure.  The Veteran also cited to an article which quoted a physician as stating that individuals exposed to ionizing radiation were vulnerable to the diseases associated with aging at an early age.  Among the conditions identified were stroke (CVA) and cardiovascular disease.

The Veteran explained that individuals reacted to radiation to varying degrees, and that the effects on the body also varied depending on numerous identified factors which cannot be factored into the dosage estimates provided by the Defense Nuclear Agency (DNA).  The Veteran discussed the nature of radiation and its different parts and their effects on the body.  He then referred to the DNA's report and disputed the finding that he was exposed to zero gamma radiation, citing a report in which researchers in the area reported being exposed to '5r' on one day in November 1951.  He also contended that his exposure must have been higher, based on the fact that he was in the area from September to November, and not just on one day of testing, and stated that the fallout covered a great area, including parts of California where his unit was based.  Furthermore, the Veteran referred to DNA information which reported average dosage for 200,000 Department of Defense participants as 0.6 rem, while the Veteran's dosage was assessed as between 0.140 to 0.2 rem.  He also referred to opinions proffered by some experts that there was no safe level of radiation exposure.

The Veteran testified, in July 1998, that his heart condition began in 1985, and was diagnosed partially as heart problems, partially as a lung condition involving clotting which passed through the heart without causing damage and settled in the lungs.  The Veteran further stated that at the VA radiation examination, the physician told him that in all probability, his condition was caused by exposure to ionizing radiation, though he did not see the physician write anything down, and has not seen any report stating this.  

The Veteran also submitted an article in April 2002 from the National Gulf War Resource Center that suggested radiation exposure may significantly increase the risk of heart disease and pneumonia.  Specifically, the article reported that investigators looked at over 27,000 deaths, not due to cancer and blood disease, and found significant relationships between the amount of radiation exposure during the atomic bombings and the number of deaths due to stroke and heart, digestive, and respiratory diseases.  The investigators concluded that, although it was not known how radiation produced these effects, the effects were clear and suggested that future research should focus on the immune system's response to radiation.   

In January 2013, a VA examiner provided a medical opinion as to whether the diseases that caused the Veteran's death were related to exposure to radiation in service.  The examiner opined that, after a review of the medical records and online medical literature, it was less likely than not that the radiation exposure caused either IBM or aortic stenosis.  

The examiner explained that it was more likely than not that the Veteran died of respiratory failure due to severe muscle weakness as well as aortic stenosis.  The muscle weakness would affect his ability for his diaphragm and chest muscle to move and draw in air, requiring ventilator support.  The examiner continued that the Veteran had critical aortic stenosis which created a "back" pressure in the left ventricle straining the heart muscle that resulted in congestive heart failure with pulmonary edema which would predispose him to pneumonia.  From the medical literature, the examiner stated that he could not find a link between radiation exposure and either IMB nor with aortic stenosis.  The examiner noted that there was a suggestion in the mainstream medical literature that IMB could be related to ultraviolet radiation, but that there was no mention of it being related to ionizing radiation exposure nor was there a mention that ionizing radiation was a cause of aortic stenosis.  

An advisory opinion was provided by the Under Secretary in June 2014.  The opinion contained a report that the Veteran's aortic stenosis, pneumonia, congestive heart failure, and respiratory disorder were not related to radiation exposure.  The doctor explained that at high doses, radiation is capable of causing acute and chronic pneumonitis.  The dose required to induce 5 percent incidence of those conditions within five years was 1,750 rem, which was almost 1000 times more than the Veteran's exposure.  The doctor therefore opined that it was unlikely that the Veteran developed pulmonary fibrosis from a total radiation dose of only 20.5 rem to the lungs.  The doctor also noted that the Veteran was documented to be a former smoker and smoking is a known causative factor for this disease, and one that was far more common than ionizing radiation.  

The doctor further reported that the National Research Council published a report summarizing findings based on mortality data from non-neoplastic disease.  Researchers determined that the estimated ERR/Sv for non-cancers based on a linear model with no dependence on sex or age at exposure was 0.14.  The doctor noted that it was not possible to rule out a model with a threshold as high as 50 rem.  

Another set of researchers conducted a review of survivors in which they found significant dose-response relationships for heart disease, stroke, respiratory disease, and digestive disease.  The researchers found no evidence of radiation effects of infectious disease or all other non-cancer diseases in the groups evaluated.  

Wong and colleagues (radiation researchers), evaluated the relationship between exposure to radiation and the incidence of 19 non-malignant disorders using data from atomic bomb survivor studies.  Those researchers found statistically significant positive dose- response relationships for thyroid disease, chronic liver disease and cirrhosis, uterine myoma, and myocardial infarction, but could not detect statistically significant relationships for the 15 others, including hypertension, hypertensive heart disease, or ischemic heart disease. 

The doctor ultimately opined that there was no evidence linking non-cancer diseases with radiation doses of less than 50 rem even in the population group of atomic bomb survivors who were most likely to demonstrate a dose-response.  In view of the above, the doctor stated that it was unlikely that the Veteran's aortic stenosis, respiratory failure, pneumonia, and congestive heart failure could be attributed to ionizing radiation exposure while in the military.  

The Board finds that the January 2013 VA opinion and the June 2014 VA Advisory Opinion are of significant probative value as the opinions were based on a review of the record and the Veteran's medical history.  The Board finds the VA Advisory Opinion particularly probative because the opinion used the Veteran's specific dose estimations of radiation and addressed the pertinent medical literature.  In so doing, the doctor explained that, even though radiation can cause certain disease, such as respiratory disease, the Veteran's exposure did not cause his disease because of the low doses that the Veteran was exposed to during service.  

The Board has considered the articles cited by the Veteran and the appellant, but find that they are general in nature and do not address the Veteran's specific situation.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  In this case, however, the medical text evidence submitted by the Veteran and the appellant are not accompanied by the medical opinion of a medical professional.  Additionally, they fail to demonstrate with any degree of certainty a relationship between the Veteran's specific radiation exposure in light of the doses that he was exposed to and his aortic stenosis, congestive heart failure, pneumonia, and respiratory disorder.  For these reasons, the Board finds that the Advisory Opinion and VA medical opinion have greater probative value.  See Sacks, 11 Vet. App. at 317.

The Board has also considered the various arguments by the Veteran in December 1995 and September 1996 and the appellant that he was never tested for radiation levels at the time of exposure and that his actual radiation exposure was greater than that which was determined by the DNA.  The Board, however, finds that the dose estimates were adequate.  The Board points out that the DTRA provided a statement in January 2014 that explained that the dose estimate values were much higher than previous radiation dose assessments to provide maximum benefit of the doubt to the veteran and ensure that reported doses were not less than actual doses.  The reported doses were based on worst-case parameters and assumptions, not all of which the veteran may have encountered.  Assigning these parameters and assumptions were intended to adequately encompass any activities performed by the veteran.  The Board therefore finds that the carefully determined dose estimates by professionals who attempted to provide the veterans with the benefit of doubt are adequate and more probative than the Veteran's generalized lay assertions that he believed that he was exposed to more radiation that provided for in the dose estimates.  

As to the Veteran and the appellant's lay statements that the Veteran's diseases were related to his exposure to radiation in service, the Board acknowledges that the Veteran and the appellant are competent to relate what has been told to them by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the medical opinions provided by the Under Secretary and the January 2013 VA doctor to be more probative than the March 1995 VA examiner who indicated that the Veteran's "conditions" were probably related to his radiation exposure.  The Board points out that when the examiner made that statement, the Veteran did not have a current diagnosis of aortic stenosis, pneumonia, respiratory disorder, or congestive heart failure.  The Veteran's recollection of events, even if credible, is lacking in reasoning and is accorded little probative value.

Under the circumstances, the appellant has not met the requirements to establish service connection for the cause of the Veteran's death and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


